          Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 1 of 8




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


 In re UPSTREAM ADDICKS AND BARKER                              Sub-Master Docket No. 17-9001L
 (TEXAS) FLOOD-CONTROL RESERVOIRS
                                                                Judge Charles F. Lettow


 THIS DOCUMENT APPLIES TO:
 ALL UPSTREAM CASES


               TEST PROPERTY PLAINTIFFS’ OPPOSITION TO MOTION
               FOR LEAVE TO SERVE ADDITIONAL INTERROGATORIES

        In February 2020, the government served a request for production on the six (6) Test Property

Plaintiffs seeking Plaintiffs’ tax records:

                All documents related to any disaster-related casualty loss from
                Hurricane Harvey that you claimed for the Test Property or any
                personal property, including all federal income tax returns and
                attachments, worksheets, schedules and other supporting
                documentation.

Dkt. No. 292-1, Request for Production 52. Plaintiffs objected to the request and their objections

were upheld by this Court after the government rejected a compromise and filed a motion to compel.

See Dkt. No. 311, at 3. In its ruling, the Court noted its skepticism that the collateral benefits associated

with a casualty loss deduction would be relevant to the determination of just compensation, and noted

that this tax information “can be sought by defendant through other, less intrusive, means.” Id.

        Having been rejected in its prior efforts and despite rejecting the compromise offered by

Plaintiffs, the government served ten interrogatories (plus subparts), a tally which pushed its total past

the aggregate permitted by the RCFC and required the government to request leave to serve those

addition interrogatories. Dkt. No. 320, at 2 ¶ 4. For the reasons set forth in Plaintiffs’ prior briefing

(Dkt. No. 302), during oral argument (May 18, 2020 transcript; Jun. 10, 2020 transcript; Aug. 21, 2020

transcript), and below, Plaintiffs oppose the government’s motion.


                                                     1
         Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 2 of 8




                                            ARGUMENT

        A.      The information sought remains irrelevant as a matter of law.

        As the government confirmed during the May 18th hearing, it requested the documents at

issue to demonstrate “that some of the Plaintiffs received a tax benefit, that is, they had a reduction in

their income tax by the proportionate amount of the casualty loss that they were able to take as a

deduction.” Dkt. No. 297, Transcript of Hearing May 18, 2020, at 15:25-16:9. But any alleged decrease

in income taxes paid by a Plaintiff resulting from an IRS provisions applicable to all property owners

spanning Texas’ coastline (and reaching far inland) who suffered losses relating to Tropical Storm

Harvey constitutes a “general benefit” and cannot be considered in adjudicating just compensation.1

As such, the information the government seeks is irrelevant to the determination of just compensation

as a matter of law. On this basis alone, the request for leave to serve the additional interrogatories to

elicit irrelevant information can be and should be denied.

        B.      The interrogatories violate the spirit, if not the letter, of this Court’s prior order
                and the government should be ordered to revise and narrow the requests.

        The interrogatories propounded go well beyond the “less intrusive means” recited in the Order

denying the government’s motion to compel production of Plaintiffs actual tax documents. Dkt. No.

311, at 3. While the government characterizes, the interrogatories as “narrowly tailored” to request the

factual information sought,” as a quick review of the proposed interrogatories refutes that assertion:

                26. Did you claim (or do you expect to claim) any casualty loss deduction
        related to Hurricane Harvey or Tropical Storm Harvey (“Harvey loss deduction”) on




1
 Hendler v. United States, 38 Fed. Cl. 611, 617 (1997), aff’d, 175 F.3d 1374 (Fed. Cir. 1999) (noting that
only a “special benefit” that “inures specifically to plaintiff,” rather than a “general benefit” which is
made available to the community at large, may be considered when determining just compensation for
a Fifth Amendment taking). see also UNIFORM APPRAISAL STANDARDS FOR FEDERAL LAND
ACQUISITIONS § 1.7.1.2, at 38 (Interagency Land Acquisition Conference 2016); Dkt. No. 311 at 3
(noting that the Court was “skeptical that such a collateral benefit would be considered as a relevant
consideration in the calculation of just compensation”).
                                                    2
 Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 3 of 8




your original (or amended) federal income tax return for 2016, 2017 or any subsequent
tax year?

        If your answer to Interrogatory No. 26 is “yes,” answer the following
additional interrogatories with respect to your Test Property:

        27.    State the year(s) for which you claimed a Harvey loss deduction and
the total amount of the deduction reported on your federal income tax return(s) (e.g.,
Form 1040, Schedule A, line 28) for that year.

       28.       State the method(s) you used to determine the amount of your claimed
Harvey loss deduction, show how you calculated that deduction, and identify the
source of all information, data or figures used in that calculation.

        29.     Does the amount of your claimed Harvey loss deduction stated in
response to Interrogatory No. 27 include any damages that are unrelated to flooding,
such as wind or rain damage? If your answer is “yes,” please describe the damage
unrelated to flooding and state the amount of the Harvey loss deduction attributable
to damage unrelated to flooding.

        30.    Did the calculation of your Harvey loss deduction include a reduction
for “no-cost repairs,” as defined and described in Section 6 of IRS Revenue
Procedures 2018-8 and 2018-9? If your answer is “yes,” state the amount of that
reduction and describe how you determined or calculated that amount.

         31.     Did the amount of the Harvey loss deduction stated in response to
Interrogatory No. 27 include an amount related to the loss of personal property, as
defined herein, or personal belongings, as defined in Section 3.03 of Revenue
Procedure 2018-8? If your answer is “yes,” (1) state the amount attributable to such
loss, (2) identify the method used to calculate that loss by reference to the methods
described in Section 5 of Revenue Procedure 2018-8 (i.e., the “De Minimis Safe
Harbor Method,” the “Replacement Cost Safe Harbor Method”), and (3) show your
calculation of such loss.

        32.      For the year(s) in which you claimed a Harvey loss deduction on your
federal income tax return, what was your (1) filing status (i.e., married filing joint
return, married filing separate returns, head of household, single), (2) reported
“adjusted gross income,” (e.g., Form 1040, line 37) (3) reported “taxable income” (e.g.,
Form 1040, line 43), and your federal income tax liability (e.g., Form 1040, line 56)?
[If you file a form other than Form 1040 with the IRS, please refer to the IRS Form
you used for the year(s) in question.]

           33.  Using your Form 1040 for the year in which you took a Harvey loss
deduction, state what your “taxable income” and federal income tax liability would have
been if you had not taken any deduction for your Harvey loss. If you use software to
calculate your income tax, such as TurboTax, these amounts can be determined by
simply removing the Harvey loss deduction and recalculating your federal income tax
liability.

                                           3
         Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 4 of 8




                34.     In any year subsequent to the year in which you claimed a Harvey loss
        deduction, as identified in Interrogatory 27, did you receive any insurance or other
        payment(s) to compensate you in whole or in part for the Harvey losses? If so, please
        state the source(s) and amount(s) of such payment(s). If the amount of such
        payment(s) were more or less than the anticipated amount taken into account in
        determining your Harvey loss deduction, how did you account for the difference on
        your federal income tax return(s)?

              If you file a form other than Form 1040 with the IRS, please refer to the IRS
        Form you used for the year(s) in question.

               35.     Identify all documents you reviewed, referred to, examined or
        otherwise considered in preparing your responses to these interrogatories.

        The government’s request to seek information well beyond the amount of any claimed tax

benefit (i.e., information showing the figure deducted from taxable income and that Plaintiffs’ effective

tax rate) continues its disregard of this Court’s concerns as to the burdens inflicted on Plaintiffs. See

Dkt. No. 297, Transcript of Hearing May 18, 2020, at 19:3-7 (“The test Plaintiffs -- the six of them --

in this particular case have enough of a burden the way it is without extending their exposure to undue

personal invasion of privacy any further than it has to be.”).

        Independently, Plaintiffs oppose producing the expansive requested information (as well as

the calculations used in determining that data) to the government since potential of an IRS audit always

underlies a taxpayer’s dealings with any government actor—and especially since a ruling on this issue

has the potential to impact (and chill) thousands of property owners entitled to relief.2 Each of the

interrogatories that ask for methods and underlying calculations dives deeper into the privilege than


2
 Premium Serv. Corp. v. Sperry & Hutchinson Co., 511 F.2d 225, 229 (9th Cir. 1975) (noting a public policy
against unnecessary public disclosure of tax information based on “the need, if the tax laws are to
function properly, to encourage taxpayers to file complete and accurate returns”); see also Maresca v.
Marks, 362 S.W.2d 299, 301 (Tex. 1962) (“The protection of privacy is of fundamental-indeed, of
constitutional-importance. Subjecting federal income tax returns of our citizens to discovery is
sustainable only because the pursuit of justice between litigants outweighs protection of their
privacy.”); Id. (“privacy once broken … cannot be retrieved”); Tele-Radio Sys. Ltd. v. De Forest Elecs.,
Inc., 92 F.R.D. 371, 375 (D.N.J. 1981) (noting a “public policy against unnecessary public disclosure
arises from the need, if the tax laws are to function properly, to encourage taxpayers to file complete
and accurate returns”).
                                                    4
         Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 5 of 8




the rejected request for production did. Beyond that, the notion that Plaintiffs should be required to

generate a hypothetical tax return finds no support in the law and clearly calls for the plaintiff to

develop new information and express opinions more suited for a tax expert. The Court correctly

suggested that information about the amount of tax benefit (even if it were relevant) “can be sought

by defendant through other, less intrusive, means.” Dkt. No. 311, at 3. But this effort completely

misses that mark.

        C.      A compromise; Plaintiffs provide the information sought as if the government
                had served interrogatories in conformity with this Court’s directives.

        Pending before the Court is a motion to serve all of the above-listed requests. Instead of having

the Court either (a) deny the motion and instruct the government to “try again” with new requests

and a new motion for leave to serve them or (b) have the Court parse or revise the government’s

requests, to try and bring this issue to an end Plaintiffs propose to answer the following additional

interrogatories (italicized where different from the government’s prior requests):

                 26.    Did you claim (or do you expect to claim) any casualty loss deduction
        related to Hurricane Harvey or Tropical Storm Harvey (“Harvey loss deduction”) on your
        original (or amended) federal income tax return for 2016, 2017 or any subsequent tax
        year?
                If your answer to Interrogatory No. 26 is “yes,” answer the following additional
        interrogatories with respect to your Test Property:
                  27.     State the year(s) for which you claimed a Harvey loss deduction and the
        following information from your Form 1040 for each such year:
                        a.      Your filing status;
                         b.       Line 28 (Other Miscellaneous deductions – but including only amount
                attributable to Hurricane Harvey or Tropical Storm Harvey);
                        c.      Line 37 (Adjusted Gross Income);
                        d.      Line 40 (Total Itemized Deductions);
                        e.      Line 42 (Total Exemptions);
                        f.      Line 43 (Taxable Income); and
                        g.      Line 56 (Total Tax).

        With this data, and the publicly available information regarding the applicable tax brackets, the

                                                      5
         Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 6 of 8




government can determine what the tax owed by each Test Property Plaintiff would have been without

the “Harvey loss deduction.”3 Any arguably legitimate need of the government of “tax information”

would thus be met without undue burden or intrusion as to the Plaintiffs.

                                          CONCLUSION

       Plaintiffs request the government’s motion be denied, or, in the alternative, the government

be permitted to serve only two additional interrogatories as proposed above.

Dated August 25, 2020.




3
  See Dkt. No. 323, Transcript of Hearing August 21, 2020, at 17:10-12 (COURT: “What you really
want and are driving at, Ms. Tardiff, seems to be the marginal tax rate.”); id. at 18:9-16 (MS. TARDIFF:
“[W]e are seeking enough information off of Plaintiffs’ tax returns, actually, for our expert to be able
to go ahead and calculate the marginal tax rate and understand what that marginal tax rate and
understand what that marginal tax rate is with the deduction in place and then without the deduction
in place in order to kind of ascertain the economic benefit here of the deduction.”).
                                                   6
Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 7 of 8




                                  Respectfully submitted,

                                  s/ Daniel H. Charest
                                  Daniel H. Charest
                                  Larry Vincent
                                  Burns & Charest LLP
                                  900 Jackson Street, Suite 500
                                  Dallas, Texas 75202
                                  469-904-4550
                                  dcharest@burnscharest.com
                                  lvincent@burnscharest.com
                                      Co-Lead Counsel, Upstream Pre-Trial
                                      Discovery and Dispositive Motions
                                      Co-Lead Counsel for Upstream Plaintiffs
                                      as to Jurisdictional Discovery, Motion to
                                      Dismiss, and Scheduling

                                  Charles Irvine
                                  Irvine & Conner PLLC
                                  4709 Austin Street
                                  Houston, Texas 77004
                                  713-533-1704
                                  charles@irvineconner.com
                                     Co-Lead Counsel, Upstream Pre-Trial
                                     Discovery and Dispositive Motions

                                  Edwin Armistead “Armi” Easterby
                                  WILLIAMS HART BOUNDAS
                                  EASTERBY, LLP
                                  8441 Gulf Freeway, Suite 600
                                  Houston, Texas 77017
                                  713-230-2200
                                  aeasterby@whlaw.com
                                     Co-Lead Counsel, Upstream Pre-Trial Discovery
                                     and Dispositive Motions

                                  Vuk S. Vujasinovic
                                  VB ATTORNEYS, PLLC
                                  6363 Woodway Dr., Suite 400
                                  Houston, Texas 77057
                                  713-224-7800
                                  vuk@vbattorneys.com
                                    Of Counsel for Individual Upstream Plaintiffs as
                                    to Jurisdictional Discovery, Motion to Dismiss,
                                    and Scheduling



                              7
         Case 1:17-cv-09001-CFL Document 324 Filed 08/25/20 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certified that a true and correct copy of the foregoing
instrument was served on all counsel of record in this Sub-Master Cause by filing it via the Court’s
ECF system on August 25, 2020.

                                                     s/ Daniel H. Charest
                                                     Daniel H. Charest




                                                 8
